AUBAY DECLARATION


  EXHIBIT 1
                        TECHNOLOGY LICENSE AGREEMENT



       This Technology License Agreement (“Agreement”) is made January 22, 2015
between SOLVAY USA INC., a Delaware corporation, having offices at 8 Cedar Brook
Drive, Cranbury 08512 (“Licensee”) and PPT RESEARCH, INC., a Pennsylvania
corporation acting on behalf of itself and its Affiliates and having offices at 515
Business Park Lane, Allentown, PA 18109 (“Licensor”) (Licensee and Licensor are
separately “a Party” and together “the Parties”).

        Whereas, Licensor is the owner of technology relating to the Licensor’s aqueous
slurry product(s), including the manufacture thereof.

       Whereas, Licensor wishes to grant and Licensee wishes to obtain (i) an
exclusive license under the Technology (as defined below) to make, use or sell Product
(as defined below) in the recited markets within the Exclusive Territories (as defined
below). Licensor is willing to grant this license to Licensee pursuant to the terms and
conditions of this Agreement.

       Now, therefore, in consideration of the foregoing premises and of the mutual
agreements and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

1.     Definitions.

"Affiliates" shall mean any corporation or other business entity controlling, controlled by
or under common control with, Licensor or Licensee, as the case may be, and for this
purpose "control" of any entity shall mean the direct or indirect beneficial ownership of
more than fifty percent (50%) of the voting interest in such entity, or such other
relationship as, in fact, constitutes actual control thereof.

“Effective Date” shall mean January 22, 2015.

“Exclusive Territories” shall mean China for the term and all renewals of this
agreement, and South Korea for an initial period of 18 months from the date of
execution of this agreement to achieve success, with any renewals of said territory to
be mutually negotiated between Licensee and Licensor. Success in this context shall
be defined as the successful Product qualification at the customer which includes a
production use ramp-up schedule that is agreed to by both SOLVAY and the customer
in question. With said success, SOLVAY retains exclusive rights in accordance with
the terms of this agreement for the customer and Korean territory as long as the
production use ramp-up schedule is met. If not met, upon Licensee providing written
notice to Licensor then the customer and territory shall revert to Licensor, unless
                                           -1
mutually agreed otherwise between the parties.

"Know-How" shall mean the proprietary technological information owned or developed
by Licensor, or otherwise proprietary information in which Licensor has a right or
interest, (including but not limited to trade secrets) that relates to Licensor’s aqueous
slurry products, including operating instructions, processes, procedures, use and
process knowledge for applications to wire saw slicing industries, all technology, know-
how, applications and use methods and processes related to the Products and
formulations as it or they may relate to the applications of wire saw ingot slicing in the
solar, semiconductor and optical industries.

“Net Sales” means the amount billed, invoiced, or received (whichever occurs first) for
sales, leases, or other transfers of Product, less:

(a)(i) customary trade, quantity or cash discounts, and non-affiliated brokers' or
       agents' commissions actually allowed and taken,

(a)(ii) amounts repaid or credited by reason of rejection or return,

(a)(iii) taxes levied on and/or other governmental charges made as to production, sale
         transportation, delivery, or use and paid by or on behalf of Licensee, including
         but not limited to VAT,

(a)(iv) delivery or transportation charges provided by third parties, and

(a)(v) duties and charges for customs clearance.

"Patents" shall mean all patents relating to Licensor’s aqueous slurry product(s), as set
forth in Exhibit A attached hereto.

“Patent Rights” shall mean all rights arising from the Patents, filed patent applications
and any subsequent related patent applications or patents.

“Product” shall mean aqueous or semi-aqueous slurry suspensions and formulations
that are based on the Know-How, Technology, Patents and patent applications plus
any necessary and affiliated ancillary products required for use with primary suspension
compositions; namely the LVS series of water based suspension carriers /
lubricants/coolants.

"Reporting Period" shall mean each quarter (3 months) of the calendar year period
during the term of this Agreement, with the first such period for a given year beginning
on January 1 and ending on March 31 of such year and the second such period for
such year beginning on April 1 and ending on June 30 of such year, and the third such
period for such year beginning on July 1 and ending on September 30, and the forth
such period for such year beginning on October 1 and ending on December 31; except

                                           -2
the first Reporting Period shall begin on the Effective Date and end on the earlier of
March 31 or June 30 of the same year.

"Technology" shall mean the Patent Rights, patent applications, technology developed,
compositions, formulations, designs and Know-How of Licensor. Technology also shall
include all process, methods, Q.C. equipment processes, use know-how, training
information, further technology and product development, whether made by Licensor or
not, and technical applications information, disseminated knowledge, process issue
resolutions involving use or applications of Licensor’s technology and products, or
product composition alterations for use in the discussed named industries and
applications areas stated in this agreement.

"Technology Package" means a collection of Licensor information regarding the
Products, knowledge, process, use, safety, methods, testing, Q.C. and any other
technical disclosure from Licensor necessary for Licensee to properly dilute product
concentrate provided to Licensee, handle and store such Product, including but not
limited to Know-How, Patents and Patent Rights, Patent applications and other related
product composition, handling, dilution, use, safety and final “ready-to-use” product
information that is available to Licensor. Licensor agrees to provide to Licensee all
necessary information available to it to manufacture and dilute the “LVS” and “SCA-2A”
Products from supplied raw materials.

2.     License Grant.

(a) Licensor hereby grants to Licensee, and its Affiliates, an exclusive license under
the Technology to manufacture, have manufactured, use, sell or distribute the Products
in the markets of wire saw slicing of ingots within the Solar, semiconductor and optics
industries within the Exclusive Territories (collectively, the “License”). The right to
manufacture Products of Licensor’s Technology does not include the right to
manufacture any of the Raw Materials comprising said products. Further, on terms no
worse than under the agreement between Licensor and Padarsh related to the Raw
Materials, Licensee agrees to abide by the technical choice by Licensor of PADARSH
PHARMACEUTICALS Ltd. (“Padarsh”) as the primary manufacturer of the water–based
system known as “LVS” in its concentrated form as well as the “gel-particle” paste used
as a major component in said LVS product concentrate (“Raw Materials”), which
comprises the Products.

b) Licensee shall have the right to choose and qualify a secondary manufacturer of
said “gel-particle” paste or LVS Product concentrate to be used as a supplier in the
event (i) the volumes requested by Licensee exceeds the capacity installed by Padarsh
or (ii) of unresolved issues with Padarsh, which include: product quality as established
between PPT and Padarsh, timely supply, adherence to a negotiated price structure for
a long-term supply contract, product consistency, which issues remain unresolved after
                                           -3
30 days written notice is provided to Padarsh. Any selection of such secondary supplier
by Licensee will be discussed with Licensor and Licensor will have the right to refuse,
within thirty (30) days of receipt of Product made by secondary supplier, only if Licensor
can demonstrate that the selected new supplier is unable to meet the quality,
consistency and performance criteria in Exhibit B, attached hereto.

(c) Licensee shall only have the right to grant two types of sublicenses under Section
2(a) as follows:

(c)(i) Limited sublicense: Limited sublicense for customers or distributors of Licensee to
use the Products or to resale the Products to customers for the purpose of developing
the business; provided that for such sublicense, the sublicensee will access only the
information required for such purpose.. Licensee in its sole discretion will be free to
select any sub-licensee as long as the sublicensee’s targeted customers are in the
Exclusive Territories. No specific authorization from Licensor will be required for such
limited sublicense

(c)(ii) Full sublicense: full sub-licensee, with similar right than the licenses. Prior to the
grant of the full sublicense, Licensee shall disclose all reasonably pertinent information
relating to sub-licensee, including location, contact information, full personnel contacts,
customers served or solicited, and markets to be served and only with the written
authorization of Licensor. Additionally, any proposed sub-licensee selected by
Licensee shall complete and execute an approved non-disclosure agreement with
Licensor separate from any other NDA said sub-licensee must complete with Licensee.
Said grant of sub-licensee to sell and support PPT proprietary technology and water –
based products in the markets detailed shall be contingent upon completion of
requirements detailed in this paragraph.



(d) The License granted in Section 2(a) shall remain in full force and effect during the
Term and Renewal Terms (the "License Period").

(e) Licensor hereby grants to Licensee the exclusive right to market and promote the
Product in the Exclusive Territories; provided, however, that Licensee, in its sole
discretion, shall not mention any reference to Licensor when advertising the Products
or any other link between the Products and Licensor (including any reference to the
Patents or Patent Rights) .

3.     Technology Transfer.

(a) Within thirty (30) days after the execution of this Agreement, Licensor shall make
the Technology Package available to Licensee.

(b) Within thirty (30) days of receipt of the Technology Package by Licensee,
                                             -4
representatives of Licensee and Licensor shall meet at an agreed upon location for up
to three (3) working days to review the Technology Package and discuss
implementation of the Technology Package by Licensee, as well as other related
topics.

(c) Licensor shall train and advise Licensee with respect to proper manufacture,
storage and handling of final Product formulation by demonstrating appropriate and
necessary manufacturing methods to create final Product; methods and processes of
raw materials handling, plant and equipment operation, product testing and related
environmental, health and safety procedures to a reasonable number of Licensee's
personnel at the appropriate Licensor designated facilities or Licensee’s designated
facilities, whichever is mutually agreed upon by the Parties.

(d) After completion of the training referred to in Section 3(c) above, Licensor shall,
make its appropriate personnel available to consult with Licensee at Licensee’s
designated site (preferably where Licensee has the “LVS” Product manufactured and
in-use) regarding License’s implementation of the Technology Package.

(e) Both Parties acknowledge that such consultation by Licensor shall be subject to a
fee arrangement separate from the license or royalty fees paid hereunder, as follows:

(e)(i) For any consultation done by Licensor’s employees within the first 6 months of the
last date of execution of the Agreement, Licensee will support all reasonable expenses
related to travel that have been requested by Licensee, as long as such expenses has
been approved in a prior writing by Licensee. No additional consultation fee will be due.

(e)(ii) For any consultation required by Licensee and performed by an external
consultant recommend by Licensor, Licensee will pay, as full payment of such
services,to Licensor a consulting fee of 300 $/day in addition of the reasonable travel
expenses in accordance with Section 3(e)(i).

(e)(iii) For any consultation done by Licensor’s employees after the first 6 months of the
last date of execution of the Agreement, the Licensor will pay to Licensor a consulting
fee of 300 $/day in addition of the travel expenses in accordance with Section 3(e)(i).



(f) Licensor shall promptly disclose to Licensee any improvements or modifications to
the Technology and/or Products, which disclosure shall not exceed thirty (30) days from
the date Licensor discovers such improvement or modification.

4.    Acknowledgment of Licensor's Ownership and Cooperation.

Licensee acknowledges and agrees that Licensor is and shall remain the owner of the
Technology.
                                           -5
Licensee and Licensor in their verbal discussions and agreements have both pledged
to one another full cooperation in their joint dealings as related to this Agreement. As
such, both parties agree to the following: License will provide to Licensor an updated
marketing report at the end of each reporting period that will include general information
about the penetration of the technology and issues face by customers to use the LVS
technology. Such report may include, for example, the number of companies that have
approved the LVS, the number of customers that have running business on LVS with
License or main limitation of the LVS technology.

5.     Registration and Infringement.

(a) Licensee shall promptly notify Licensor in writing upon learning that the Technology
is actually or potentially being infringed by a third party. Licensor shall be given the
initial opportunity to take appropriate action to resolve such third party infringement.
Should Licensor decline to take action within thirty (30) days of receipt of notice from
Licensee (or such shorter period as may be required in connection with any such
defense), then Licensee may, at its option, take reasonable action to resolve such third
party infringement. The party defending or prosecuting a claim shall be deemed the
"Litigating Party" and the other party the "Non-Litigating Party" for purposes of this
Section 5. The Non-Litigating Party at its expense shall have the right to be
independently represented by counsel and the Litigating Party shall inform the Non-
Litigating Party of any significant events relating to pending litigation.

(b) In any action brought pursuant to Section 5(a), the costs of the action shall be
borne and any recovery shall be retained by the Litigating Party; provided, however that
if the Licensor is the Litigating Party and recovers damages attributable to (i) the profits
of a third party infringer; or (ii) lost profits or lost sales of the Non-Litigating Party; or (iii)
punitive damages against the third party infringer; then any net recovery to the
Litigating Party (i.e. total amount of recovery, less court and legal costs, Litigating Party
expenses including travel, lodging, meal and personnel expenses, and attorney's fees),
shall be divided 75% to Litigating Party and 25% to Non-Litigating Party.

(c) Licensor shall indemnify, defend and hold harmless Licensee and its directors,
officers, employees, and agents and their respective successors, heirs and assigns (the
"Indemnitees") against any breach of ____ [PPT to list Licensor Product warranty as
specified in Licensor literature, Technical Data Sheets, or other relevant literature
provided or available to Licensee].

(d) Licensor shall not indemnify Licensee for any neglect, disregard, failure to train,
failure to ensure, failure to comply or have any affiliate, agent, employee or respective
successors, heirs and assigns, plus any third party purchaser, user, tester, or acquirer
of Licensor Products comply with all use and safety recommendations, equipment
installations, procedures, tests, methods of use, storage or disposal instructions
                                               -6
provided by Licensor.

(e) Licensor shall not indemnify Licensee for failure to adequately train any and all
users, testers or acquirers or Licensor’s Products with all information available to or
provided to Licensee for such activities, or failure to monitor customer or user activities
along with supervision, instruction and monitoring of use and safety procedures, plus
recommended production methods of use, equipment settings, process parameters,
required saw alterations, installation and proper use of recommended safety
equipment, processes and methods to ensure safe use of Licensor Products and
accompanied requirements for said proper and safe use of LVS products as evidenced
by information available to and / or provided to Licensee from Licensor.

(f) During the term of this Agreement, Licensor shall be responsible for and use
commercially reasonable efforts to maintain the registration of the Patents in effect, and
to obtain issuance of all Patents currently pending. In the event that Licensor decides
not to maintain or seek to obtain issuance of any Patent, Licensor shall provide
Licensee with notice of its intention and Licensee may then take the actions necessary
to maintain or obtain issuance of such pending Patent(s), and Licensor shall execute
such documents and instruments necessary to assign, transfer, and convey to
Licensee any and all of Licensor's ownership rights and interests in such Patent.
Concurrently, Licensor and Licensee shall negotiate an assignment fee related to such
transfer of Patents that is mutually acceptable to the Parties.6.    Confidentiality.

(a) Licensee shall (i) hold the Know-How in confidence using the same care and
caution Licensee affords its own confidential information, but no less than a reasonable
degree of care, (ii) not use the Know-How except within the scope of the License, and
(iii) restrict disclosure of Know-How to only those employees and contractors of
Licensee that have a need to know the Know-How for the purpose of using such Know-
How within the scope of the License, that Licensee has informed of the obligations
assumed hereunder and that have undertaken written obligations to Licensee of
confidentiality, nondisclosure and limited use that cover Know-How and that are at least
as restrictive as those of this Agreement.

(b) The obligations of Section 6(a) above shall not apply to information which (i) is
demonstrated to have been in the Licensee’s possession prior to receipt thereof from
Licensor, (ii) is established to be in the public domain otherwise than as a consequence
of a breach of an obligation not to disclose the information, (iii) is independently
developed by an employee of Licensee without reference to Licensor’s Know-How or
confidential information, or (iv) is required to be disclosed by operation of law, provided
Licensor receives timely notice from Licensee of any action to have such Know-How
disclosed and Licensor has a reasonable opportunity to object to such disclosure.

7.     Notice.
                                           -7
All notices, claims, certificates, requests, demands and other communications
hereunder will be in writing and will be deemed to have been duly given if personally
delivered or on the date of receipt or refusal indicated on the return receipt if delivered
or mailed (registered or certified mail, postage prepaid, return receipt requested) as
follows:

      (a)      If to the Licensee:


Solvay USA Inc.
8 Cedar Brook Drive
Cranbury, NJ 08512
Attn: Legal Department
cc: Eric Aubay




(b)         If to the Licensor:

PPT Research, Inc.
515 Business Park Lane
Allentown, PA 18109

Attn: Dr. Chip Ward - President / CEO


or to such other address as the person to whom notice is to be given may have
previously furnished to the other in writing in the manner set forth above.

8.          Compensation.

(a) Licensee shall pay to Licensor a one-time royalty fee advance of one hundred
thousand dollars ($100,000.00 USD). The royalty fee advance shall be credited
against future royalties accrued as provided under Section 8(c) below on Net Sales, if
any, during the year in which such royalty payment is made.

(b) Licensee shall pay to Licensor a licensing and technology transfer fee of two
hundred sixteen thousand dollars ($216,000.00 USD), payable of installments of thirty
six thousand dollars ($36,000.00 USD) per month over a six (6) month period
measured from the Effective Date.

(c) Licensee shall pay to Licensor a running royalty, payable to Licensor within 30 days
of the end of each Reporting Period, calculated at a rate of seven percent (7%) based
on Net Sales of Product sold by Licensee (as defined in Section 1 of this Agreement)
                                            -8
during the License Period in the Exclusive Territories.

9.     Reporting.

(a) Licensee shall, within no more than 20 days after the end of each Reporting Period,
submit to Licensor a royalty report setting forth for such Reporting Period the following
information:

       (i)    the quantity and the amount of each named product billed, invoiced, or
received (whichever occurs first), for any sale, lease, or other transfer of Product sold
or otherwise transferred by Licensee, and

       (ii)   calculation of the amount of royalties due under Section 8.

(b) Licensee shall, concurrent with each report under Section 9(a) above, pay to
Licensor royalties at the rate specified in Section 8 above for the Product included in
the report. A notice of payment and payment to Licensor shall be made no later than
10 days following the “on-time” submitted royalty report by Licensee pursuant to
Section 9(a). Said notice and payment shall be sent to the address specified for the
Licensor in Section 7 above.

(c) Licensee agrees to maintain, for three (3) years following the end of the calendar
year to which they pertain, complete and accurate records regarding the information
specified in Sections 8 and 9 above in sufficient detail to allow the royalties payable
hereunder by Licensee to be determined, to permit its books and records to be
examined from time to time to the extent necessary to verify the reports provided under
this Section 9 are complete and accurate, such examination to be made at the expense
of Licensor during normal business hours by an auditor appointed by Licensor who
shall be reasonably acceptable to Licensee.

(d) If any examination under this Section 9(c) reveals that any royalty payment to
Licensor was less than the royalty due under the provisions of Section 8 above, then
Licensee shall, within thirty (30) days after receipt of written notice thereof, pay to
Licensor any undisputed amounts that constitute the difference between the amount
paid and the amount due.

10.    Events of Default.

(a) Except as otherwise provided in this Agreement, if any of the following events
("Events of Default") should occur at any time during the term of this Agreement, the
non-defaulting party may, upon written notice to the other party as required herein,
terminate this Agreement and the License granted herein:

       (a)(i) Insolvency. An event of default shall be deemed to have occurred, without
notice from the other party, if a party is liquidated or dissolved, becomes insolvent,
                                           -9
suffers the appointment of a receiver or trustee, makes a general assignment for the
benefit of creditors or institutes or has instituted against it any proceedings under any
law relating to bankruptcy or insolvency or the reorganization or relief of debtors;

        (a)(ii) Material Breach. An event of default shall have occurred if either party
shall fail to perform in any material respect, or shall be in material breach of, any of its
obligations hereunder and fails to remedy such failure or breach within forty-five (45)
days after receipt of written notice thereof from the non-defaulting party.

(b) In the event that Licensor is liquidated or dissolved, becomes insolvent, suffers the
appointment of a receiver or trustee, makes a general assignment for the benefit of
creditors or institutes or has instituted against it any proceedings under any law relating
to bankruptcy or insolvency or the reorganization or relief of debtors, Licensor shall
notify Licensee in writing within thirty (30) days of such an event, and Licensee shall
have an option for a period of sixty (60) days from the date the notice is received by
Licensee to elect to purchase all or substantially all of the Patents (including Patent
Rights) of Licensor subject to a purchase price and under terms mutually acceptable by
the Parties.



11.    Dispute Resolution and Applicable Law.

(a) Any controversy, claim or dispute arising out of or relating to this Agreement or the
breach thereof shall, if possible, be settled by friendly negotiation. If settlement cannot
be obtained through such friendly negotiation, such controversy, claim or dispute, may
be submitted to arbitration as provided in Section 11(b) below for resolution.

(b) All disputes arising in connection with this Agreement and which cannot be settled
amicably shall be settled by arbitration in accordance with the Rules of Arbitration of the
International Chamber of Commerce (ICC). The arbitral tribunal shall be composed of
a single arbitrator to be appointed in accordance with said ICC Rules. The place of
arbitration shall be New York, New York, the arbitration shall be conducted in the
English language and all documents not in English language submitted by any Party
shall be accompanied by an accurate English language translation thereof. The arbitral
tribunal shall apply the state laws of the State of New York and the federal laws of the
United States of America. The arbitral tribunal shall not have the power to alter, modify,
amend, add to or subtract from any term or provision of this Agreement. The Parties
expressly waive any right of appeal to the courts of any award, which shall be final and
binding on the Parties. Judgment upon the award of the arbitrators may be entered in
any court of competent jurisdiction.

(c) Regardless of the places of agreement, the places of performance, or otherwise,
this Agreement and all amendments, modifications, alterations or supplements thereto
                                            -10
shall be construed under, governed by and the legal relationships determined in
accordance with the laws of the State of New York, U.S.A.

12.   Successors and Assigns.

This Agreement shall not be assigned by either party without the prior written consent
of the other party, except that, without consent of the other party, either party may
assign this Agreement to (a) the purchaser of all or any portion of its business relating
to the Product or (b) any Affiliate as long as said Affiliate has completed and executed
the appropriate non-disclosure agreements with Licensor or Licensee, as the case may
be, and with Licensor in particular in the case of Licensee Affiliate. Subject to the
foregoing restriction, this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. This Agreement is not
intended to confer any rights or benefits on any persons other than the parties hereto.

13.   Representations and Warranties.

(a) Licensor represents and warrants that Licensor has the authority to enter into this
Agreement, has the right to disclose the Know-How and has the right to grant the
License hereunder.

(b) Licensee represents and warrants that Licensee has the authority and the right to
enter into this Agreement.

14.    Term and Termination.

(a) This Agreement shall commence on the Effective Date and shall terminate four (4)
years from the Effective Date (the “Term”). This Agreement shall thereafter
automatically renew for successive one (1) year terms (a “Renewal Term” or,
collectively, “Renewal Terms”) unless terminated by either party at the end of the Term
or any Renewal Term upon the delivery of 180 (one-hundred, eighty) days prior written
notice (“Termination Term”) within or before the end of the existing term or term
renewal period. All the obligations of the Parties under this Agreement shall remain the
same during the Termination Term.

(b) If Licensee shall fail to make timely payment to the Licensor of any undisputed
amount agreed to be paid by Licensee hereunder, and does not cure any such failure
within one (1) month after receiving written notice thereof by Licensor, then Licensor
may, at its option, terminate this Agreement upon written notice of such termination to
Licensee.

(c) If either party commits a material breach of its obligations under this Agreement
and does not cure such breach within two (2) months after receiving written notice
thereof, then the non-breaching party may, at its option, terminate this Agreement
immediately upon written notice of such termination to the breaching party. No
                                          -11
expiration or termination of this Agreement shall relieve either party of any obligation
accrued prior to the date of expiration or termination or relieve a party in default from
liability for damages for breach of this Agreement. Waiver by any party of a single
default or breach or a succession of defaults or breaches shall not deprive such party of
any right to terminate this Agreement arising by reason of any subsequent default or
breach.

(d) All rights and obligations created hereunder shall expire upon termination of this
agreement, except that Sections 5(c) and 11 shall survive expiration or termination of
this Agreement. In no event shall termination of this Agreement release Licensee from
the obligation to pay any amounts that became due on or before the date of such
termination.

(e) In case of termination of this Agreement by Licensee, licensee shall continue to
faithfully and properly service its’ existing customers for the full 180 day period prior to
termination. In such event, both Parties agree, covenant and promise that neither they,
nor their agents, manufacturer’s Representatives, sales personnel, technical support
personnel, marketing or any other related staff engaged in any direct or indirect action
of marketing, servicing, supporting and maintaining any customer relationship, Product
delivery or Product / Technical support needs of said customer or potential customer,
as the case may be, shall engage in any activity that disparages or creates a negative
impression of any sort within said customer or potential customer concerning the other
Party or the Products being used, tested, qualified, acquired, purchased or otherwise
evaluated by the customer or potential customer. Such covenant and promise by each
Party shall include the integrity of the other Party, any material information about the
position, condition, size, capabilities, or any of the other Party’s general business
information. With respect to the Licensee under this Section (e), Licensee shall provide
to Licensor on or before 30 days prior the termination of this Agreement the full list of
customers that are using the product or that have approved the product, including all
the relevant contact information of the customer representative.

(f) In case of termination of this agreement by Licensor, Licensee shall continue to
faithfully and properly service its’ existing customers for the full 180 day period prior to
termination. In such event, both Parties agree, covenant and promise that neither they,
nor their agents, manufacturer’s Representatives, sales personnel, technical support
personnel, marketing or any other related staff engaged in any direct or indirect action
of marketing, servicing, supporting and maintaining any customer relationship, Product
delivery or Product / Technical support needs of said customer or potential customer,
as the case may be, shall engage in any activity that disparages or creates a negative
impression of any sort within said customer or potential customer concerning the other
Party or the Products being used, tested, qualified, acquired, purchased or otherwise
evaluated by the customer or potential customer. Such covenant and promise by each

                                            -12
Party shall include the integrity of the other Party, any material information about the
position, condition, size, capabilities, or any of the other Party’s general business
information.

15.    Miscellaneous.

(a) In the event that any provision of this Agreement shall be held invalid or
unenforceable for any reason, such invalidity or unenforceability shall not affect any
other provision of this Agreement, and the parties shall negotiate in good faith to modify
the Agreement to preserve (to the extent possible) their original intent. If the parties fail
to reach a modified agreement within one (1) month after the relevant provision is held
invalid or unenforceable, then the dispute shall be resolved in accordance with the
dispute resolution procedures set forth in Section 11 above.

(b) All headings are for convenience only and shall not affect the meaning of any
provision of this Agreement.

(c) Any failure to enforce any of the provisions of this Agreement or to require at any
time performance of any of the obligations hereof, shall in no way affect the validity of
this Agreement or any part thereof, or the right thereafter to enforce each and every
such provision.

(d) No party has relied on any representation or warranty of any kind in entering into
this Agreement, or as an inducement to enter into this Agreement, except for those
representations and warranties expressly set forth herein.

(e) All rights and licenses granted pursuant to any section of this Agreement are, and
will otherwise be, for purposes of Section 365(n) of the U.S. Bankruptcy Code and/or
any similar or comparable section of the U.S. Bankruptcy Code (as such sections may
be modified, amended, replaced, or renumbered from time to time), executory licenses
of rights to "intellectual property," as defined under Section 101 (35A) of the U.S.
Bankruptcy Code and/or any similar or comparable section of the U.S. Bankruptcy
Code (as such sections may be modified, amended, replaced, or renumbered from time
to time). The parties will retain and may fully exercise all of their respective rights and
elections under the U.S. Bankruptcy Code. Accordingly, the licensee of such rights
shall retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code. Upon the commencement of bankruptcy proceedings by or against
Licensor under the U.S. Bankruptcy Code, the Licensee shall be entitled to retain all of
its license rights and use rights granted under this Agreement.

(f) In the event that Licensor desires to sell and has received a bona fide offer in writing
from an unaffiliated third party to buy all or substantially all of the assets of Licensor, or
the assets directly related to the Products, Technology, Know-How and Patent Rights
(as defined in Section 1 of this Agreement), Licensor shall first notify Licensee in writing
                                            -13
of the proposed sale (“Offer Notice”). Each Offer Notice shall contain all material terms
of the proposed sale, including, without limitation, a copy of the written offer received,
the purchase price and terms of payment, the date and place of the proposed sale, and
any other material terms. Licensee shall have an option for a period of sixty (60) days
from the date the Offer Notice is received to elect to purchase the all or substantially all
of the assets of Licensor as detailed herein in Section 15(f) at a price discounted by
30% and subject to the same material terms and conditions as described in the Offer
Notice (or terms and conditions as similar as reasonably possible). Licensee may
exercise such purchase option and, thereby, purchase all (or substantially all) of the
assets of Licensor as described and detailed herein in this Section 15(f) by notifying
Licensor in writing before expiration of such sixty (60) day period.

If Licensee declines to exercise the purchase option as described this Section 15(f),
Licensor shall purchase from Licensee a list of customers using the LVS technology
(“Customer List”) and Licensee shall sell the Customer List at the price of 30% of the
Offer Notice. In such an event, the sale of the Customer List to Licensor shall take
place 30 days before the termination of the Agreement.

(g) This Agreement may be executed in two or more counterparts, each of which shall
be deemed to constitute an original, but all of which together shall constitute one and
the same instrument. (Explanation of counterpart is requested) [Explanation: Standard
language, which just means that copies of the agreement can be signed in lieu of
orginals, so no need to ship originals to/from one party to the other party].

(h) Each party acknowledges that information provided under this Agreement may be
subject to export and import restrictions, and any use or transfer of controlled
information must be authorized under those regulations. Each party agrees that it will
not use, distribute, transfer, or transmit the information of the other party in any
products except in compliance with the laws and regulations of the country from which
the product and/or information furnished hereunder is being exported and/or to which it
is being imported. This obligation survives any termination of this Agreement.

(i) This Agreement constitutes the entire understanding between the parties with
respect to the subject matter of this Agreement and merges all prior discussions
between them relating thereto. No amendment or modification of this Agreement shall
be valid or binding on the parties unless made in writing and signed on behalf of each
of the parties by their respective duly authorized officers or representatives.

IN WITNESS WHEREOF, the parties hereto have executed and this Agreement as of
the date first above written.



PPT RESEARCH, INC.                                SOLVAY USA INC.
                                            -14
By:            By:

Title:         Title:

Date:          Date:




         -15
                 Exhibit A

[List of PPT Patents to be supplied by PPT]




                   -16
                  Exhibit B

[Quality, consistency and performance criteria]




                     -17
